Exhibit 10.6(c)

 

The Manitowoc Company, Inc.

Supplemental Executive Retirement Plan

 

Whereas, the Manitowoc Company, Inc., a Wisconsin corporation (the “Company”),
deems it desirable to adopt a supplemental executive retirement plan for its key
employees.

 

Now, therefore, The Company hereby establishes the Manitowoc Company, Inc.
Supplemental Executive Retirement Plan (the “Plan”), effective January 1, 2000,
to read as follows:

 

ARTICLE I

 

Plan Purpose

 

The purpose of this Plan is to attract and retain key management employees by
supplementing their retirement income. The key management employees of the
Company who participate in this plan will be selected by and designated in
writing by the Compensation Committee of the Board of Directors of the Company.

 

This plan is an unfunded target benefit plan. A target benefit plan is similar
to a defined contribution plan. An annual contribution credit is calculated for
each participant as a level percent of pay. Such accumulated annual contribution
credit, accumulated at the Plan’s assumed rate of investment return, is expected
to fund a life annuity in an amount equal to a target benefit payable as a life
annuity under assumptions defined in this plan. A participant’s benefit is the
account balance maintained for a Participant by the Company. When a Participant
becomes eligible for a distribution from this plan, the participant may elect to
receive his benefit in a single lump sum or over a fixed period not to exceed
ten years.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II

 

Definitions

 

2.1                                 “Account Balance”  is an account maintained
for each Participant which reflects the accumulation of the Annual Contribution
Credits and the Investment Credits earned under the Plan.

 

2.2                                 “Actuarial equivalent” shall mean a single
payment or a series of payments that have the same value as another single
payment or series of payments. For purposes of this plan any actuarial
equivalence for payments made shall reflect a 9.0% interest rate and life
annuity values shall reflect mortality based upon the 1994 Uninsured Pensioners
Mortality Table.

 

2.3                                 “Actuary” is an Enrolled Actuary hired by
the Plan Administrator to calculate the Annual Contribution Credit under the
plan.

 

2.4                                 “Administrator” shall mean the Plan’s
administrator as defined in Section VI.

 

2.5                                 “Annual Contribution Credit” is the amount
calculated under Article III and credited to each Participant’s Account Balance.

 

2.6                                 “Change in Control” means (a) the
acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) of the
ownership of 25% or more of either (I)

the then outstanding shares of Common Stock of the Company or (ii) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors, (b) a change in the majority of
the Board, or (c) a major corporate transaction, such as a merger, sale of
substantially all of the Company’s assets or a liquidation, which results in a
change in the majority of the Board or a majority of stockholders.

 

2.7                                 “Company” shall mean The Manitowoc
Company, Inc. a Wisconsin corporation and its successors.

 

2

--------------------------------------------------------------------------------


 

2.8                                 “Compensation” shall mean, for any Plan
Year, a Participant’s regular base salary established by the Company (including
elective deferrals that are excluded from gross income and are payable to a plan
described in Section 401(k) or Section 125 of the Internal Revenue Code) plus
actual bonus awards payable for the Plan Year. Compensation shall not include
commissions, the value of fringe benefits and other special awards or payments.

 

2.9                                 “Final Average Compensation Target” shall
mean the average of the five years of projected Compensation ending on
December 31 of the Plan Year before the Participant’s Target Retirement Date.
Projected Compensation will be determined by increasing the current Compensation
for each year in the future by 6.0%, compounded annually, until the Plan Year
preceding the Participant’s Target Retirement Date.

 

2.10                           “Investment Credit” is the annual increase in a
Participants Account Balance on December 31 equal to 9.0% of the Account Balance
as of January 1 of the same Plan Year.

 

2.11                           “Normal Retirement Date” is the first day of the
month following age 65.

 

2.12                           “Plan Year” shall be the calendar year.

 

2.13                           “Substantial Employment Change” shall mean
following a Change in Control

 

(a)          a Participant’s employment is terminated without cause:

 

(b)         a negative, fundamental or material change is made in a
Participant’s duties or responsibilities ;

 

(c)          a Participant’s salary or other material compensation or benefits
are reduced and such decrease is not related to Company or individual
performance;

 

(d)         a Participant is required to materially relocate his or her
residence or principal office location against his or her will; or

 

(e)          a Participant is not offered a comparable position with a successor
entity.

 

3

--------------------------------------------------------------------------------


 

2.14                           “Target Retirement Benefit” is fifty-five percent
(55%) of a Participant’s Final Average Compensation Target. If the Company
adopts any other employer provided defined benefit retirement plan, the
actuarial equivalent of such benefit payable as a level life annuity will be
subtracted from the Target Retirement Benefit.

 

2.15                           “Target Retirement Date” is the earlier of the
Normal Retirement Date and the first of the month following the date on which
the Participant’s attained age plus years of service with the Company equals 80.
Attained Age and years of service will be calculated in years and complete
months.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III

 

Annual Contribution Credit

 

3.1                                 The Company shall have an Actuary calculate
the Annual Contribution Credit in accordance with this Article III. Such Annual
Contribution Credit shall be credited to a Participant’s Account Balance as of
December 31 of each Plan Year prior to the Participant’s Target Retirement Date
provided the Participant is an employee on December 31 of the Plan Year.

 

3.2                                 The Annual Contribution Credit shall be
calculated at the end of each plan year as follows:

 

a.               Calculate the Target Retirement Benefit, which equals
fifty-five percent (55%) of a Participant’s Final Average Compensation Target.

 

b.              Calculate the lump sum actuarially equivalent of the Target
Benefit payable as a life annuity beginning at the Target Retirement Date.

 

c.               Calculate the present value of the lump sum actuarially
equivalent to the Target Benefit for the Plan Year.

 

d.              Calculate the Participant’s Account Balance as of December 31 of
the Plan Year after the Account Balance has been increased by the 9.0% interest
credit.

 

e.               The Annual Contribution Credit shall equal the annual amount
required to fund the difference in c. and d. by the Target Retirement Date
assuming the contribution increases 6.0% a year and earns 9.0% a year.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Account Balance

 

The Administrator shall cause an Account Balance to be maintained for each Plan
Participant. The Account Balance on January 1 of the first year that a
Participant commences participation is zero. On December 31 of each Plan Year
the Account Balance at the beginning of the Plan Year will be increased by a
9.0% interest credit. Following the interest credit the Account Balance will be
credited with the Annual Contribution Credit calculated for a Participant. No
Annual Contribution Credit will be provided if the Participant has reached his
or her Target Retirement Date. However, the Account Balance will continue to be
increased annually by the 9.0% interest credit. In addition, the Account Balance
will be reviewed periodically after the Target Retirement Date to ensure that
the Account Balance is not less than the actuarially equivalent of the Target
Retirement Benefit reflecting changes in Compensation. If after the Target
Retirement Date the Account Balance is less than the actuarial equivalent of the
Target Retirement Benefit the Administrator will notify the Compensation
Committee of the shortfall and credit the Participant’s account annually with
one-fifth of such shortfall until the Account Balance is at least actuarially
equivalent to the Target Benefit.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V

 

Benefit Eligibility and Payment

 

5.1                                 Voluntary Termination of Employment or
Retirement. If a Participant terminates employment or retirees from the Company
the Participant is eligible to receive his Account Balance.

 

5.2                                 Death. A Participant’s spouse will be the
designated beneficiary under this plan. If the Participant is not married the
Participant may designate anyone else as his or her designated beneficiary. Such
designated beneficiary will be entitled to receive as a death benefit the
Participant’s Account Balance.

 

5.3                                 Disability. If a Participant shall become
permanently and totally disabled the Participant will be eligible to receive his
Account Balance. The Administrator will have the authority to determine if the
Participant is totally and permanently disabled. The Administrator shall have
the right to request any information the Administrator deems necessary so as to
determine if the Participant is permanently and totally disabled. The
Participant must submit the information requested by the Administrator in order
to be eligible for a distribution.

 

5.4                                 Payment of Benefits. If the Participant or
the designated survivor of a Participant is entitled to the Account Balance it
shall be paid in a single lump sum within 60 days following termination of
employment, death or disability. In lieu of a single payment the Participant
may elect to receive his Account Balance over a fix number of years not to
exceed 10 years. Each payment will equal the account balance divided by the
remaining number of years elected for payment. During this payout period the
Account Balance will continue to be credited with a 9.0% interest credit for
each year adjusting for the timing of the payments made.

 

7

--------------------------------------------------------------------------------


 

5.5                                 Change in Control. If a Participant
experiences a Substantial Employment Change following a Change in Control the
Participant’s Account Balance will be immediately increased so that the Account
Balance is not less than the lump sum actuarially equivalent of the present
value of the Target Retirement Benefit. The Participant will be eligible for a
distribution of his or her revised Account Balance as any other terminated
Participant.

 

5.6                                 Termination for Cause. Notwithstanding
anything in this Plan to the contrary, if the Company terminates a Participant’s
employment for Cause, then the Company shall have no obligation to such
Participant or his or her spouse pursuant to this Plan, and no payments of any
kind shall thereafter be made by the Company to the Participant hereunder.

 

For purposes of the foregoing, “Cause” means:

 

(i)                         any act or acts of the Participant constituting a
felony (or its equivalent) under the laws of the United States, any state
thereof or any foreign jurisdiction;

 

(ii)                      any material breach, as determined by the Company, by
the Participant of any employment agreement with the Company or the policies of
the Company or any of its subsidiaries or the willful and persistent (after
written notice to the Participant) failure or refusal, as determined by the
Company, of the Participant to perform his duties or employment or comply with
any lawful directives of the board of directors of the Company.

 

(iii)                   Conduct which the Company determines amounts to gross
neglect, willful misconduct or dishonesty; or

 

(iv)                  Any misappropriation of material property of the Company
by the Participant or any misappropriation of a corporate or business
opportunity of the Company by the Participant, all as determined by the Company.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VI

 

General Provisions

 

6.1                                 Administration. The Administrator of the
Plan shall be the Company, which shall be the named fiduciary responsible for
the administration of the Plan. The Vice President Employee of Human Resources
of the Company or his delegate shall perform the responsibilities for the
Administrator. All decisions and determinations made by the Administrator, the
Compensation Committee or their delegates pursuant to their duties and powers
described in the Plan shall be conclusive and binding upon all parties. The
Administrator, the Committee and their delegates shall have sole discretion in
carrying out their responsibilities.

 

6.2                                 Claims.

 

(a)            A Participant or the designated survivor of a Participant shall
make an application for benefits to the Administrator.

 

(b)           In the event that the Administrator denies, in whole or part, a
claim for benefits by a Participant or his designated survivor, the
Administrator shall furnish notice of the denial to the claimant, setting forth:

 

(1)                      the specific reasons for the denial,

 

(2)                      specific reference to the pertinent Plan provisions on
which the denial is based,

 

(3)                    a description of any additional information necessary for
the claimant to perfect the claim and an explanation of why such information is
necessary, and

 

(4)                    appropriate information as to the steps to be taken if
the claimant wishes to submit his claim for review.

 

Such notice shall be forwarded to the claimant within 90 days of the
Administrator’s receipt of the claim; provided, however, that in special
circumstances the Administrator may extend the response period for up to an
additional 90 days, in which event it shall notify the claimant in writing of
the extension and shall specify the reason or reasons for the extension.

 

9

--------------------------------------------------------------------------------


 

6.3                                 Payment to Guardian. If an amount is payable
under this Plan to a minor or a person declared incompetent or to a person
incapable of handling the disposition of property, the Administrator may direct
payment of such amount to the guardian, legal representative or person having
the care and custody of such minor or incompetent person. The Administrator
may require proof of incompetency, minority, incapacity or guardianship as it
may deem appropriate prior to the distribution of the amount. Such distribution
shall completely discharge the Company from all liability with respect to such
amount.

 

6.4                                 Withholding, Payroll Taxes. A Company shall
withhold from payments made under the Plan any taxes required to be withheld
from a Participant’s wages for the federal or any state or local government.

 

6.5                                 Source of Funds. This Plan shall be
unfunded, and payment of benefits hereunder shall be made from the general
assets of the Company. Any such asset that may be set aside, earmarked or
identified as being intended for the provision of benefits hereunder shall
remain an asset of the Company and shall be subject to the claims of its general
creditors. Each Participant shall be a general creditor of the Company to the
extent of the value of his benefit accrued hereunder, but he shall have no
right, title, or interest in any specific asset that the Company may set aside
or designate as intended to be applied to the payment of benefits under this
Plan. The Company’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future.

 

6.6                                 Nonalienation of Benefits. Except as
hereinafter provided with respect to marital disputes, none of the benefits or
rights of a Participant or any beneficiary of a Participant shall be subject to
the claim of any creditor, and in particular, to the fullest extent permitted by
law, all such benefits and rights shall be free from attachment, garnishment or
any other legal or equitable process available to any creditor of the
Participant and the beneficiary. Neither the Participant nor the beneficiary
shall have the right to alienate, anticipate, commute, pledge, encumber, or
assign any of the benefit or payments which he may expect to receive,
contigentcy or otherwise, under this Plan, except insofar as the form in which
benefits are paid under Section 4.2 involves the Participant’s designation of a
beneficiary to received payments after the Participant’s death. In cases of
marital dispute, the Administrator

 

10

--------------------------------------------------------------------------------


 

will observe the terms of the Plan unless and until ordered to do otherwise by a
state or federal court. As a condition of participation, a Participant agrees to
hold the Company harmless from any harm that arises out of the Company’s obeying
the final order of any state or federal court, whether such order effects a
judgment of such court or is issued to enforce a judgment or order of another
court.

 

6.7                                 Amendment and Termination.

 

(a)                      The Company reserves the right to amend this Plan at
any time and from time to time in any fashion and to terminate it at will, by or
pursuant to action to the Company’s board of directors. The Company reserves the
right to terminate its participation in this Plan at any time, by or pursuant to
action of its Board of Directors or other governing body.

 

(b)                     No amendment or termination of the Plan shall (without
the Participant’s or beneficiary’s consent) alter the Participant’s right to
monthly payments that have commenced prior to the effective date of such
termination or amendment. The Company specifically reserves the right to
terminate or amend this Plan to eliminate the right of any Participant to
receive payment hereunder prior to the time when payments are in pay status
under this Plan. Notwithstanding the above, if the Company is liquidated, the
Administrator shall have the right to determine any amounts payable to a
Participant or a beneficiary and to cause the amount so determined to be paid in
one or more installments or upon such other terms and conditions and at such
other time as the Administrator determines to be just and equitable.

 

6.8                                 No Contract of Employment. Nothing contained
herein shall be construed as conferring upon any person the right to be employed
or continue in the employ of the Company.

 

6.9                                 Applicable Law. The provisions of this Plan
shall be construed and interpreted according to the laws of the State of
Wisconsin.

 

6.10                           Successors. The provisions of this Plan shall
bind and inure to the benefit of each Company and its successors and assigns.
The term successors as used herein shall include any corporate or other business
entity which shall, whether by merger, consolidation, purchase or otherwise
acquire all or substantially all

 

11

--------------------------------------------------------------------------------


 

of the business and assets of the Participation Company, and successors of any
such corporation or other business entity.

 

IN WITNESS WHEREOF, and as evidence to the adoption of the foregoing Plan, the
Company have caused the same to be executed by their duly authorized officers.

 

THE MANITOWOC COMPANY, INC.

 

By:

 

 

 

 

Date:

 

 

 

12

--------------------------------------------------------------------------------


 

The Manitowoc Company, Inc.

Supplemental Executive Retirement Plan

 

Appendix A

 

As of January 1, 2000, the following employees are Participants in the Manitowoc
Company, Inc. Supplemental Executive Retirement Plan.

 

Terry Growcock

Timothy Kraus

Thomas Musial

Glen Tellock

 

13

--------------------------------------------------------------------------------